Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000569
                                                       16-FEB-2017
                                                       02:06 PM
                           SCWC-15-0000569


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          ALBERT BATALONA,

          Petitioner and Respondent/Petitioner-Appellant,


                                  vs.


                         STATE OF HAWAI'I,

          Respondent and Petitioner/Respondent-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (CAAP-15-0000569; S.P.P. NO. 10-1-0096; CR. NO. 99-1549)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Respondent and Petitioner/Respondent-Appellee State of

Hawaii’s Application for Writ of Certiorari, filed on January 4,

2017, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai'i, February 16, 2017.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna 

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson